     Case 20-00303        Filed 03/29/21    Entered 03/29/21 12:41:21     Doc# 42    Page 1 of 2
 1
 2
      Nacole Jipping
 3    Chapter 13 Standing Trustee
      101 E. 9th Ave, #5A
 4    Anchorage, AK 99501
      Tel. (907) 276-6660
 5
 6                                  UNITED STATES BANKRUPTCY COURT
 7                                         DISTRICT OF ALASKA
 8    In re:                                       )
                                                   )
 9    JEFFREY L. YORK and                          ) Case No.: A 20-00303 GS
10    DANA L. YORK,                                )
                                                   ) Chapter 13
11                                                 )
12                        Debtor(s),                )
13
14
                   TRUSTEE’S RECOMMENDATION CONCERNING CONFIRMATION
15                       OF THE DEBTOR(S) AMENDED CHAPTER 13 PLAN
16
             The Trustee does not recommend confirmation of the debtor(s) proposed Amended
17    Chapter 13 Plan (“Plan”) for the following reason(s):
18
               1. The debtors have failed to commence making timely payments according to the
19
20    Amended Chapter 13 Plan filed on March 18, 2021, and are currently in arrears $3,228.00 (3

21    payments in differing amounts as follows; $1,041.00, $1,127.00 and $1,060.00) (11 USC Sec.
22
      1325 (a)(6)).
23
               2. The Amended Plan proposes payments for 84 months which is beyond the 5 year
24
25    statutory limit. Under the CARES Act (Coronavirus Aid, Relief, and Economic Security Act),
26
      Chapter 13 Plans may be modified to extend payments out to 7 years, however, this only applies
27
      to cases in which a Plan was confirmed prior to the date of enactment of CARES which was
28
29    March 27, 2020 (11 USC Sec. 1329(d)). The debtors’ case does not meet this criteria.
30             3. The Plan proposes a reduced interest rate to Credit Union 1 (POC #9), from 14.99%

      to 5.4%, without special notice given to the creditor (FBR 9014 and LBR 3015-1(b)(4)(E)).




                                                     -1-
     Case 20-00303         Filed 03/29/21        Entered 03/29/21 12:41:21            Doc# 42   Page 2 of 2
 1
 2
               4. The Plan does not fully provide for the secured claim of Credit Union 1 (POC #11)
 3
 4    for a 2017 Dodge Ram. The secured claim totals $39,150.00 but the Plan provides for just

 5    $35,025.00 with interest (11 USC Sec. 1325(a)(5)).
 6
               5. Objections to confirmation were filed by Credit Union 1 on January 14, 2021, and
 7
      Snap-On Credit, LLC on February 3, 2021. The objections appear to be resolved by this
 8
 9    Amended Plan, however, they have not yet been withdrawn (11 USC. Sec. 1325(a)(5)(A)).
10
               A confirmation hearing is scheduled for Wednesday, April 7, 2021, at 10:00 a.m.
11
               Dated this 29th day of March 2021.
12
13                                                                   /S/NACOLE JIPPING
                                                                     Nacole Jipping
14                                                                   Chapter 13 Trustee
15
16
      CERTIFICATE OF SERVICE
17
      The undersigned hereby certifies that on this
18
      29th day of March 2021, a true and correct copy of the
19    Trustee’s Recommendation was served on:

20    -U.S. Trustee
      -J. Mitchell Joyner
21    -Devoron K. Hill, for Credit Union 1
      -Roy Longacre, for Snap-On Credit, LLC
22
      -Jeffrey L. York
23     Dana L. York
       105 Yaqui St.
24     Morenci, AZ 85540
25
      by first class mail, if an address is indicated above, or by electronic
26    means through the ECF system as indicated on the Notice of Electronic Filing.

27    By: /S/ERIN MELLOTT
              Erin Mellott
28
29
30




                                                               -2-
